El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
María Paniagua radicó en la Corte Municipal de San Juan una demanda de desahucio contra el aquí peticionario, Angel Safael Martí, acumulando en ella dos cansas de acción, ba-sada la primera en el vencimiento del contrato, y en la falta de pago del canon de arrendamiento correspondiente a enero de 1937, la segunda. El 8 de marzo de 1937 recayó sentencia declarando dicha Corte Municipal con lugar la demanda en su segunda causa de acción, y do ella apeló el demandado para ante la corte de distrito.
El día Io. de mayo de 1937 la demandante en el pleito de desahucio solicitó 'de la corte de distrito que sobreseyera el recurso de apelación interpuesto para ante ella por no haber el demandado consignado el importe del canon de arrenda-miento vencido el día 30 de abril de 1937. Acreditó debida-mente su solicitud con una certificación del secretario de la corte municipal, y a la vez acompañó el contrato de arrenda-miento que dispone, en la cláusula primera, 4‘que el canon mensual estipulado será el de cuarenta dollars pagaderos el día último de cada mes sin excusa ni pretexto alguno en el domicilio de la dueña
*853Se opuso el demandado a que se sobreseyera su apelación porque “... .mensualidad significa período de un mes, y no se entiende vencida, esto es, transcurrida sino basta pasada la bora 24 del último día, conceptuándose exigible el día si-guiente .... ” Al efecto, ofreció un recibo expedido por el secretario de la Corte Municipal, con fecba 1°. de mayo de 1937, acreditativo de la consignación becba en ese día.
Por resolución del día 17 de mayo de 1937, la corte de distrito declaró con lugar la moción" de la demandante y so-breseyó el caso, amparándose en el artículo 634 del Código de Enjuiciamiento Civil, ed. 1933 (artículo 15 de la Ley de Desahucio), y en lo resuelto por esta Corte Suprema en Aurora, Sociedad Agrícola, v. Barroso, 36 D.P.R. 948.
A solicitud de Angel Rafael Martí se expidió un auto de certiorari para revisar dicba resolución, y oídas las partes el día 14 de junio próximo, pasado, quedó el caso sometido,.
La solicitud de certiorari no presenta ninguna cuestión nueva en esta jurisdicción. El canon de arrendamiento, se-gún el contrato entre las partes, era de $40 mensuales, “pa-gaderos el día último de cada mes ....” El correspondiente al mes de abril de 1937 venció, pues, el día 30-, que es el úl-timo de dicho mes. El arrendatario tenía todo el día 30 de abril para bacer la consignación del canon que vencía ese mismo día; y como no lo hizo así, la demandante tenía per-fecto derecho, a solicitar que se sobreseyera el caso de acuerdo con el artículo 634 del Código de Enjuiciamiento Civil (15 de la ley de desahucio), no cometiendo la corte recurrida error alguno al así ordenarlo. Véanse, además, del caso, de Aurora, Sociedad Agrícola, v. Barroso, supra, citado en la resolución que ahora se reviisa, los de Sellés, Casas & Co., S. en C., v. Betancourt et al., 32 D.P.R. 353; Rivera v. Son. J. A. López Acosta, Juez, 28 D.P.R. 297; Silva v. Aboy, Giorgeiti & Co., Ltd., 20 D.P.R. 76, y Más et al. v. Borinquen Sugar Co., 17 D.P.R. 958.
*854El peticionario no solamente ha dejado de probar que él hiciera gestión alguna para verificar la consignación del canon en la fecha de su vencimiento, sino que admite en su pe-tición que la consignación fué hecha en el día siguiente al de la espiración del plazo.

La solicitud de certiorari debe ser declarada sin lugar, y anularse el mito ■expedido con fecha 25 de mayo de 1937.

El Juez Asociado Señor Gordo va Dávila no intervino.